Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/551,107 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.
The specification should be amended to reflect the status of all related application(s), whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
The instant Application No. 17551107 filed 12/14/2021 is a Continuation of 16709192, filed 12/10/2019, now U.S. Patent # 11200167.

REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Note that (MPEP 804.0 (I.B.1)) states: A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. 
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.

Claims 1-5, 7-14, 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,200,167 (corresponding to Application No. 16/709,192).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the co-pending application disclose/obviate the subject matter of the claims in the instant application.
Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
	U.S. Patent No. 11,200,167 (corresponding to Application No. 16/709,192)
1. A computer-implemented method for dynamic memory address encoding of coordinate data, the method comprising: identifying one or more constraints associated with coordinate data; determining, based on the one or more constraints, a particular interleaving scheme that applies a particular number of bit representations corresponding to addresses of a cache in respective coordinate axes; determining an address encoding for the coordinate data corresponding to the interleaving scheme; applying the address encoding to the coordinate data to obtain an encoded memory address; and storing the coordinate data at a memory location corresponding to the encoded memory address. 








 

2. The computer-implemented method of claim 1, wherein determining the address encoding comprises dynamically generating the address encoding responsive, at least in part, to receiving a memory access request for the coordinate data.  

3. The computer-implemented method of claim 1, wherein determining the address encoding comprises selecting the address encoding from a set of preconfigured address encodings.  

4. The computer-implemented method of claim 1, wherein the one or more constraints are based on a type of data being read and written.  








5. The computer-implemented method of claim 1, wherein the one or more constraints are based on a type of terrain of map data.  




 6. The computer-implemented method of claim 1, wherein the interleaving scheme is dynamically determined based on a memory access pattern.  


7. The computer-implemented method of claim 1, further comprising retrieving the coordinate data from first data storage, wherein a memory location corresponding to the encoded memory address at which the coordinate data is stored is located in second data storage, and wherein the second data storage provides faster data access than the first data storage.  

8. The computer-implemented method of claim 1, wherein the coordinate data is map data, and wherein the interleaving scheme comprises a coordinate bias that is predicted based at least in part on at least one of a navigation route of a vehicle or a direction of travel of the vehicle. 
 
9. The computer-implemented method of claim 1, wherein the coordinate data is map data, and wherein the one or more constraints comprise one or more obstacles identified in at least a portion of the map data that prevent vehicle travel in one or more coordinate directions while the vehicle traverses a physical environment corresponding to the at least a portion of the map data.  


10. A system for dynamic memory address encoding of coordinate data, the system comprising: at least one processor; and at least one memory storing computer-executable instructions, wherein the at least one processor is configured to access the at least one processor and execute the computer- executable instructions to: identify one or more constraints associated with coordinate data; determine, based on the one or more constraints, a particular interleaving scheme that applies a particular number of bit representations corresponding to addresses of a cache in respective coordinate axes; - 53 -SMRH Ref. No.: 58NK-299241-US2 Pony.Al Ref. No: PN141.US2 determine an address encoding for the coordinate data corresponding to the interleaving scheme; apply the address encoding to the coordinate data to obtain an encoded memory address; and store the coordinate data at a memory location corresponding to the encoded memory address.  









11. The system of claim 10, wherein the at least one processor is configured to determine the address encoding by executing the computer-executable instructions to dynamically generate the address encoding responsive, at least in part, to receiving a memory access request for the coordinate data.  

12. The system of claim 10, wherein the at least one processor is configured to determine the address encoding by executing the computer-executable instructions to select the address encoding from a set of preconfigured address encodings.  

13. The system of claim 10, wherein the one or more constraints are based on a type of data being read and written.  
14. The system of claim 10, wherein the one or more constraints are based on a type of terrain of map data.  





15. The system of claim 10, wherein the interleaving scheme is dynamically determined based on a memory access pattern.


16. The system of claim 10, wherein the at least one processor is further configured to execute the computer-executable instructions to retrieve the coordinate data from first data storage, wherein a memory location corresponding to the encoded memory address at which the coordinate data is stored is located in second data storage, and wherein the second data storage provides faster data access than the first data storage.  

17. The system of claim 10, wherein the coordinate data is map data, and wherein the interleaving scheme comprises a coordinate bias that is predicted based at least in part on at least one of a navigation route of a vehicle or a direction of travel of the vehicle.  

18. The system of claim 10, wherein the coordinate data is map data, and wherein the one or more constraints comprise one or more obstacles identified in at least a portion of the map data that prevent vehicle travel in one or more coordinate directions while the vehicle traverses a physical environment corresponding to the at least a portion of the map data.  


19. A computer program product for dynamic memory address encoding of coordinate data, the computer program product comprising a non-transitory computer-readable medium readable by a processing circuit, the non-transitory computer-readable medium storing instructions executable by the processing circuit to cause a method to be performed, the method comprising: identifying one or more constraints associated with coordinate data; determining, based on the one or more constraints, a particular interleaving scheme that applies a particular number of bit representations corresponding to addresses of a cache in respective coordinate axes; determining an address encoding for the coordinate data corresponding to the interleaving scheme; applying the address encoding to the coordinate data to obtain an encoded memory address; and storing the coordinate data at a memory location corresponding to the encoded memory address.








  
20. The computer program product of claim 19, wherein determining the address encoding comprises dynamically generating the address encoding responsive, at least in part, to receiving a memory access request for the coordinate data.

1. A computer-implemented method for dynamic memory address encoding of coordinate data, the method comprising: receiving a memory access request for the coordinate data; identifying one or more constraints associated with the coordinate data; determining whether to apply a coordinate bias to the coordinate data, the coordinate bias indicative of an interleaving scheme that applies a different number of bit representations corresponding to addresses of a cache in one of coordinate axes compared to a remainder of the coordinate axes, the coordinate axes comprising a x-coordinate axis, a y-coordinate axis, and a z-coordinate axis; in response to determining to apply the coordinate bias: predicting a coordinate bias for the coordinate data based at least in part on the one or more constraints; determining an address encoding for the coordinate data corresponding to the predicted coordinate bias; applying the address encoding to the coordinate data to obtain an encoded memory address; and storing the coordinate data at a memory location corresponding to the encoded memory address.

2. The computer-implemented method of claim 1, wherein determining the address encoding comprises dynamically generating the address encoding responsive, at least in part, to receiving the memory access request for the coordinate data.

3. The computer-implemented method of claim 1, wherein determining the address encoding comprises selecting the address encoding from a set of preconfigured address encodings.

4. The computer-implemented method of claim 1, further comprising retrieving the coordinate data from first data storage, wherein the memory location corresponding to the encoded memory address at which the coordinate data is stored is located in second data storage, and wherein the second data storage provides faster data access than the first data storage.
(see claim 5 referring to at least two different types of data)

5. The computer-implemented method of claim 1, wherein the coordinate data is map data, and wherein the coordinate bias is further predicted based at least in part on at least one of a navigation route of a vehicle or a direction of travel of the vehicle.

(see claim 1 above where the interleaving bits of the memory address of each axis, corresponding to addresses of the cache of memory accesses, is determined in comparison to other axes)

(see claim 4 above)








(see claim 5 above)






6. The computer-implemented method of claim 1, wherein the coordinate data is map data, and wherein the one or more constraints comprise one or more obstacles identified in at least a portion of the map data that prevent vehicle travel in one or more coordinate directions while the vehicle traverses a physical environment corresponding to the at least a portion of the map data.


7. A system for dynamic memory address encoding of coordinate data, the system comprising: at least one processor; and at least one memory storing computer-executable instructions, wherein the at least one processor is configured to access the at least one processor and execute the computer-executable instructions to: receive a memory access request for the coordinate data; identify one or more constraints associated with the coordinate data; determine whether to apply a coordinate bias to the coordinate data, the coordinate bias indicative of an interleaving scheme that applies a different number of bit representations corresponding to addresses of a cache in one of coordinate axes compared to a remainder of the coordinate axes, the coordinate axes comprising a x-coordinate axis, a y-coordinate axis, and a z-coordinate axis; in response to determining to apply the coordinate bias: predict a coordinate bias for the coordinate data based at least in part on the one or more constraints; determine an address encoding for the coordinate data corresponding to the predicted coordinate bias; apply the address encoding to the coordinate data to obtain an encoded memory address; and store the coordinate data at a memory location corresponding to the encoded memory address.

8. The system of claim 7, wherein the at least one processor is configured to determine the address encoding by executing the computer-executable instructions to dynamically generate the address encoding responsive, at least in part, to receiving the memory access request for the coordinate data.

9. The system of claim 7, wherein the at least one processor is configured to determine the address encoding by executing the computer-executable instructions to select the address encoding from a set of preconfigured address encodings.


10. The system of claim 7, wherein the at least one processor is configured to determine the address encoding by executing the computer-executable instructions to determine an interleaving technique to apply to bit representations of coordinate values of the coordinate data to obtain the encoded memory address.
(see claim 12 referring to at least two different types of data)

(see claim 7 above where the interleaving bits of the memory address of each axis, corresponding to addresses of the cache of memory accesses, is determined in comparison to other axes)

11. The system of claim 7, wherein the at least one processor is further configured to execute the computer-executable instructions to retrieve the coordinate data from first data storage, wherein the memory location corresponding to the encoded memory address at which the coordinate data is stored is located in second data storage, and wherein the second data storage provides faster data access than the first data storage.

12. The system of claim 7, wherein the coordinate data is map data, and wherein the coordinate bias is further predicted based at least in part on at least one of a navigation route of a vehicle or a direction of travel of the vehicle.


13. The system of claim 7, wherein the coordinate data is map data, and wherein the one or more constraints comprise one or more obstacles identified in at least a portion of the map data that prevent vehicle travel in one or more coordinate directions while the vehicle traverses a physical environment corresponding to the at least a portion of the map data.


14. A computer program product for dynamic memory address encoding of coordinate data, the computer program product comprising a non-transitory computer-readable medium readable by a processing circuit, the non-transitory computer-readable medium storing instructions executable by the processing circuit to cause a method to be performed, the method comprising: receiving a memory access request for the coordinate data; identifying one or more constraints associated with the coordinate data; determining whether to apply a coordinate bias to the coordinate data, the coordinate bias indicative of an interleaving scheme that applies a different number of bit representations corresponding to addresses of a cache in one of coordinate axes compared to a remainder of the coordinate axes, the coordinate axes comprising a x-coordinate axis, a y-coordinate axis, and a z-coordinate axis; in response to determining to apply the coordinate bias: predicting a coordinate bias for the coordinate data based at least in part on the one or more constraints; determining an address encoding for the coordinate data that provides the predicted coordinate bias; applying the address encoding to the coordinate data to obtain an encoded memory address; and storing the coordinate data at a memory location corresponding to the encoded memory address.

15. The computer program product of claim 14, wherein determining the address encoding comprises one of dynamically generating the address encoding responsive, at least in part, to receiving the memory access request for the coordinate data or selecting the address encoding from a set of preconfigured address encodings.h



RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).	Nally et al. (US 6,215,507) teaches “creating the display memory offset address by interleaving the pixel x-coordinate and the pixel y-coordinate” (col. 1, lines 65-col. 2, line 67).
Kumar et al. (US 2019/0095329) teaches “For example, the OS page allocator can receive hints and feedback from the memory side cache monitoring unit regarding memory address folding, memory side cache usage, memory population in the system, a size and interleaving scheme of the memory side cache, a memory access pattern of applications, etc. Based on the hints and feedback received from the memory side cache monitoring unit, the OS page allocator can appropriately adjust its page allocation patterns and policies” (par. 0033).
Evans et al. (US 2016/0139919) teaches “One or more processor execution units execute the decoded instruction to compute the 3D Z-curve index by interleaving the constituent bits of the source coordinate values. In one embodiment the Z-curve index is computed by interleaving the 10 low-order bits of each source value into a Z-curve index of at least 30 bits in length. In one embodiment the Z-curve index is computed by interleaving the 20 low-order bits of each source value into a Z-curve index of at least 60 bits in length.” (par. 0046).
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



October 11, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135